Case 3:15-cv-00164-HES-MCR Document179 Filed 05/27/20 Page 1 of 2 PagelD 6313

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION
AATRIX SOFTWARE INC.,
Plaintiff,
Vv. Case No. 3:15-cv-00164-J-20MCR
GREEN SHADES SOFTWARE, INC.,

Defendant.
/

ORDER

 

THIS CAUSE is before the Court following a telephonic status conference. Due to the
restrictions and limitations outlined during the conference, the remaining case deadlines are due
to be further modified. Should additional changes need to be made, the parties should notify the

Court at their earliest convenience.

Accordingly, it is hereby ORDERED:

 

  

 

 

 

 

 

Expert Discovery Closes September 14,

Motions for Daubert, to Dismiss, or for Summary | October 19, 2020
Judgment

Responses to Motions for Daubert, to Dismiss, or | November 16, 2020

for Summary Judgment

Motions in Limine January 4, 2021

Final Pre-trial Conference February 17, 2021 at 9 a.m.
Trial March 1, 2021 at 9:30 a.m.

 

 

 

 

DONE AND ENTERED at Jacksonville, Florida, this2 flay of May, 2020.

H EY E. GER

EDS ES DISTRICT JUDGE
Copies to:
Aaron Johnson, Esq.
Case 3:15-cv-00164-HES-MCR Document 179 Filed 05/27/20 Page 2 of 2 PagelD 6314

Joanne M. O’Connor, Esq.
John B. Lunseth, Esq.
Mira Vats-Fournier, Esq.
Joseph W. Bain, Esq.

H. Timothy Gillis, Esq.
Jeffrey S. York, Esq.
Nancy A. Johnson, Esq.
Ethan A. Way, Esq.
